Walton, J.
The plaintiff worked for the defendant during the season of 1893, and this is an action to recover compensation for his labor.
*71The defendant does not deny that she once owed the plaintiff for the labor sued for; but she claims that by his order, she paid the amount due him to her daughter, or to her daughter’s husband, in part payment for a horse which he had bought of them. The plaintiff denies that he bought a horse of them, or either of them. He says that he contracted to buy a horse of the defendant, and agreed to turn his wages in part payment for the horse, and that her son-in-law afterwards claimed to own the horse, and came with an officer and took him away, and the result is that he has neither the horse nor the pay for his labor; and it was urged at the trial that the evidence disclosed a plan to defraud the plaintiff out of the horse and his summer’s work; and it seems as if the jury must have taken that view of it.
The evidence was conflicting; the case appears to have been fairly and carefully tried; no reason is apparent why the evidence claimed to be newly-discovered, if true, could not, by the use of due diligence, have been discovered before as easily as after the trial; and upon the whole, it is the opinion of the court that the verdict is one that ought not to be disturbed.

Motions overruled.